DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are pending.

Response to Arguments
The objection to Claim 18 is withdrawn.

The rejections of Claims 1-18 under 35 USC §112(a) is withdrawn.

The rejection of Claim 18 under 35 USC §112(b) is withdrawn.

The remainder of Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1. Applicant “respectfully disagrees with the Office’s assertions that the disclosure fails to reasonably convey determining priorities of displays based on a center of a user’s field of vision. However, Applicant has amended the claims to address the Office’s concerns.
Applicant notes that the Office states that “[t]he disclosure does support a system that uses a predetermined user LOS and determines priority of display based on distance from the predetermined user line of sight (LOS).””.
The Examiner respectfully disagrees with Applicant’s interpretation of the rejections of Claim 1. Pages 4-6 of the Office Action dated 10 March 2022 discuss the lack of written support for the claim limitation: 
the processor is further configured to determine priorities of the priority of displays, respectively, based on positions of the plurality of displays with respect to a center of a user’s field of vision. 
On page 6, the Examiner wrote: 
“Applicant's disclosure does not provide sufficient support for real-time tracking of a user’s line of sight (LOS), required if the determination of display priority is based on a distance from the LOS. The disclosure does support a system that uses a predetermined user LOS and determines priority of display based on distance from the predetermined user line of sight (LOS). In support of compact prosecution, the cited limitation is construed:
the processor is further configured to determine priorities of the plurality of displays, respectively, based on positions of the plurality of displays with respect to a user’s predetermined line of sight.”
The construction of Claim 1 was provided in support of MPEP 707.07(d) which states: The examiner should, as a part of the first Office action on the merits, identify any claims which he or she judges, as presently recited, to be allowable and/or should suggest any way in which he or she considers that rejected claims may be amended to make them allowable. 
Applicant discloses the following information regarding a driver’s vision and a determining display priority:
Figure 3 and [0058] which states: “…. For convenience and safety of a driver, the priority may be higher for a display closer to the field of vision of the driver. For example, the priority of the HUD 13 among the CID 12 and the HUD 13 may be higher than the priority of the CID 12 ….”.
As stated in the 10 March 2022 Office Action, the definition of field of vision is the entire area a user is able to see when their eyes are fixed in one position. The field of vision is roughly the area 100-110 degrees right and left of a line between the user’s eyes and the position the eyes are fixed on. The position the eyes are fixed on is the  user’s line of sight (LOS). 
If the driver’s field of vision is construed using the plain meaning of field of vision, the display devices illustrated in Figure 3 are positioned the same distance from the driver’s field of vision and prioritizing the display that is closer to the driver’s field of vision is meaningless. 
The driver’s field of vision is construed as looking at a predetermined location. The predetermined location is the location a driver is predicted to be looking when the failure event occurs. The prediction can be based on statistics, human response, and other factors. 
In the rejection of Claim 1 on page 11, the system taught by Inoue (WO 2017/056412) prioritizes displays based on the distance from the failed display. 
The remainder of the rejection does not assert Inoue teaches the driver’s actual LOS is on the failed display, but that it would have been obvious to predetermine the driver’s LOS is the failed display, i.e. the driver is predicted to look at a failed display either during a routine scan or when it goes blank, thus it would have been obvious to assume a driver is looking at the failed display and prioritize the backup display based on that displays distance from the driver’s predetermined LOS.
In addition, Applicant states: “On page 3 of the Office Action dated March 10, 2022, the Office states that “the claim does not specify the driver’s LOS and the predetermined user’s LOS is construed as directed at the failed display.” Accordingly, Applicant has amended the claims to clarify that the predetermined LOS is based on a user’s LOS in a direction outside the vehicle, which is not at a failed display”.
The Examiner respectfully disagrees that a predetermined LOS in a direction outside the vehicle cannot be a predetermined LOS at a failed display.
A heads-up display (HUD) , commonly projected on the vehicle windshield, is viewed by a driver by directing their LOS outside the vehicle. If the HUD is determined as the location a driver is predicted to look, the predetermined LOS, the predetermined LOS is directed outside the vehicle when it is directed to the failed HUD.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor at the time the application was filed, had possession of the claimed invention
Regarding Claim 1. Claim 1 is amended with the following subject matter:
determine a priority for each of information from among a plurality of information to be outputted through the first display while no error has occurred in the first display, and 
output at least a piece of information having higher priority than a threshold priority from among the plurality of information, as the first information, and wherein 
at least a piece of information having a lower priority than the threshold priority from among the plurality of information is not outputted while outputting the first information through the second display.
In the reply filed 24 May 2022 Applicant states: “By this Amendment, claims 1 and 17 are amended and claim 19 is newly added. Support for these amendments may be found in the originally filed application including at, for example, paragraphs [0056] and [0062] and FIGS. 2-5 and corresponding portions of the detailed description”.

[0056] According to an embodiment, the electronic device 100 may output information related to the vehicle in a specified area of the display. For example, when an error occurs in the digital cluster 11 and information related to the vehicle is output through the CID 12, the information may be output to a periphery of an outer frame of the CID 12. According to another embodiment, the electronic device 100 may output information related to the vehicle in a pop-up form corresponding to a driving situation. For example, when an error occurs in the CID 12 so that the information related to the vehicle is output through the digital cluster 11, the electronic device 100 may output the location of a speed camera to the digital cluster 11 in a pop-up form only when the vehicle enters a speed enforcement section.

[0062] According to an embodiment, when the electronic device 100 outputs a voice signal through the audio device 14, the electronic device 100 may output a voice signal corresponding to the priority of the information related to the vehicle. The priority of the information related to the safety of the driver may be higher than those of other information. For example, the information related to a vehicle defect may have higher priority than the speed of the vehicle, and the speed of the vehicle may have higher priority than the location of the vehicle. Thus, the electronic device 100 may output the information relating to defects of the vehicle, the speed of the vehicle, and the location of the vehicle in the order of the information relating to defects of the vehicle, the speed of the vehicle, and the location of the vehicle.

There is insufficient support for prioritizing information and using that priority with a threshold value to sequentially output information to a display. [0062] discusses prioritizing information and sequential output of the information by a voice signal. Nothing in [0062] discusses sequential output of information by priority for display on a second display.
Since Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor at the time the application was filed, had possession of the claimed invention, Claim 1 is rejected under 35 USC §112(a) as new matter.
Regarding Claims 2-19. Claims 2-19 are also rejected under 35 USC §112(a) for containing the new matter of their parent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)72-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694